

116 S4900 IS: Daniel J. Harvey Jr. and Adam Lambert Improving Servicemember Transition to Reduce Veteran Suicide Act
U.S. Senate
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th Congress2d SessionS. 4900IN THE SENATE OF THE UNITED STATESNovember 16, 2020Mr. Brown (for himself, Mr. Blumenthal, Ms. Ernst, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require a pilot program on activities under the Transition Assistance Program for a reduction in suicide among veterans, and for other purposes.1.Short titleThis Act may be cited as theDaniel J. Harvey Jr. and Adam Lambert Improving Servicemember Transition to Reduce Veteran Suicide Act.2.Pilot program on activities under the Transition Assistance Program for a reduction in suicide among veterans(a)Pilot program requiredThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly carry out a pilot program to assess the feasibility and advisability of providing the module described in subsection (b) and the services described in subsection (c) as part of the Transition Assistance Program for members of the Armed Forces participating in the Transition Assistance Program as a means of reducing the incidence of suicide among veterans.(b)ModuleThe module described in this subsection is a 3-hour module under the Transition Assistance Program for each member participating in the pilot program that includes the following:(1)An in-person meeting between the member's cohort and a social worker in which the social worker—(A)counsels the cohort on specific potential risks confronting members after discharge or release from the Armed Forces, including loss of community or a support system, isolation from family, friends, or society, identity crisis in the transition from military to civilian life, vulnerability viewed as a weakness, need for empathy, self-medication and addiction, importance of sleep and exercise, homelessness, and reasons why veterans attempt and complete suicide; (B)counsels members of the cohort who have been diagnosed with physical, psychological, or neurological issues, such as Post-Traumatic Stress Disorder (PTSD), Traumatic Brain Injury (TBI), Adverse Childhood Experiences (ACE), depression, and bipolar disorder, on—(i)the potential risks for such members after discharge or release from such issues; and (ii)the resources and treatment options afforded to members for such issues through the Department of Veterans Affairs, the Department of Defense, and non-profit organizations; (C)counsels the cohort about the resources afforded to victims of Military Sexual Trauma (MST) through the Department of Veterans Affairs; and(D)counsels the cohort about the five stages of grieving, the manner in which members might experience grieving during the transition from military to civilian life, and the resources afforded to them for grieving through the Department of Veterans Affairs. (2)The provision to each cohort member of contact information for a counseling or other appropriate facility of the Department of Veterans Affairs in the locality in which such member intends to reside after discharge or release.(3)The submittal by cohort members to the Department of Veterans Affairs (including both the Veterans Health Administration and the Veterans Benefits Administration) of member medical records in connection with service in the Armed Forces, whether or not such members intends to file a claim with the Department for benefits with respect to any service-connected disability. (c)ServicesThe services described in this subsection in connection with the Transition Assistance Program for each member participating in the pilot program are the following:(1)Not later than 90 days after the discharge or release of the member, a contact of the member by a social worker or behavioral health coordinator from the Department of Veterans Affairs to schedule a follow-up appointment with a social worker or behavioral health provider at the facility applicable to the member under subsection (b)(2), which such appointment to occur not later than 90 days after such contact.(2)During the appointment scheduled pursuant to paragraph (1)—(A)an assessment of the member to determine the member's experiences with events during military service that could lead, whether individually or cumulatively, to physical, psychological, or neurological issues, including issues described in subsection (b)(1)(B); and(B)the development of a medical treatment plan for the member, including treatment for issues identified pursuant to the assessment under subparagraph (A).(d)LocationsThe pilot program shall be carried out at not fewer than 10 Transition Assistance Centers of the Department of Defense that serve at least 300 members annually, which centers shall be jointly selected by the Secretary of Defense and the Secretary of Veterans Affairs for purposes of the pilot program. The centers so selected shall, to the extent practicable, be centers that, whether individually or in aggregate, serve all the Armed Forces and both the regular and reserve components of the Armed Forces.(e)Selection and commencementThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly select the locations of the pilot program under subsection (d), and commence carrying out activities under the pilot program, by not later than 120 days after the date of the enactment of this Act.(f)Duration(1)In generalThe duration of the pilot program shall be five years.(2)ContinuationIf the Secretary of Defense and the Secretary of Veterans Affairs recommend in the report under subsection (g) that the pilot program be extended beyond the date otherwise provided by paragraph (1), the Secretaries may jointly continue the pilot program for such period beyond such date as the Secretaries jointly consider appropriate.(g)Reports(1)In generalNot later than one year after the date of the enactment of this Act, and every 180 days thereafter during the duration of the pilot program, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to Congress a report on the activities under the pilot program. (2)ElementsEach report on the pilot program under this subsection shall include the following:(A)A description of the members who participated in the pilot program during the 180-day period ending on the date of such report, broken out by the following:(i)Sex.(ii)Branch of the Armed Forces in which served.(iii)Diagnosis of, or other symptoms consistent with, Military Sexual Trauma (MST), Post-Traumatic Stress Disorder (PTSD), Traumatic Brain Injury (TBI), depression, or bipolar disorder in connection with military service.(B)A description of the activities under the pilot program during such period.(C)An assessment of the benefits of the activities under the pilot program during such period to veterans and family members of veterans.(D)An assessment whether the activities under the pilot program as of the date of such report have reduced the incidence of suicide among members who participated in the pilot program, within one year of discharge or release from the Armed Forces.(E)Such recommendations as the Secretary of Defense and the Secretary of Veterans Affairs jointly consider appropriate regarding expansion of the pilot program, extension of the pilot program, or both.(h)Transition Assistance Program definedIn this section, the term Transition Assistance Program means the program of assistance and other transitional services carried out pursuant to section 1144 of title 10, United States Code.